Cotha, per O’Neamd, J.
In all cases of contract, where the demand does not exceed twenty dollars, the jurisdiction of a justice of the peace is, by the act of 1824, (acts of 1824, p. 25,) declared to be exclusive. Since- its passage, it has been so often ruled in summary process cases, that the plaintiff, to entitle himself to a decree, must establish to the satisfaction of the presiding judge, a demand beyond twenty dollars, that I confess I was surprised to find there was such a doubt among the profession, as to excuse an *291appeal. The cases of Davidson v. Setzler; Cline v. Craven; Logan & M'Intyre v. Cobb; and Ferguson v. Femster, 1 Bail. 516, have been uniform on the point. An exception in the case of Nance v. Palmer, was compelled to be made where the case went to the jury.
Moses & Miller, for the motion.
C. W. Miller, contra.
The court think that the judge below decided correctly: but as his decree for the defendant may preclude the plaintiff from recovering the ten dollars to which he is entitled before a justice, and as it is plain he did not intend that his decree should have that effect, it is ordered that the decree for the defendant be set aside and that the plaintiff be nonsuited.
Richardson, Evans, Earle and Butler, Justices, concurred.